Detailed Correspondence
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11 August 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there were no references or non-patent literature listed to consider. It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).



Claim Objections
Claim 6 is objected to because of the following informalities:  claim 3 needs to end with a period as required by MPEP, §608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 10, line 2, “…the cellular network” lacks antecedent basis because a ‘cellular network’ has not previously been identified.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 20180292844 A1 to Kosseifi et al (“Kosseifi”).

Regarding claim 1, Kosseifi teaches a system comprising: an unmanned aerial vehicle (UAV 110) having cellular communication capabilities (with 120; see fig. 3); a remote controller (network 160) with cellular communication capabilities capable of communicating with the unmanned aerial vehicle (UAV 110) by using a cellular network (120; see fig. 3); a remote server (network 120 may include or may be part of a centralized server; ¶¶0044, 0052, 0079, 0085 at least); and an extended reality device (the processed data may be displayed in a 3D format on display 611; ¶¶0025, 0086); wherein the unmanned aerial vehicle (UAV) is configured to capture information (the UAV may capture specific sensor data) on the basis of information received from the remote controller, and transmit the captured information to the remote server over the cellular network (¶¶0002, 0037, 0086), wherein the remote server is configured to render the unmanned aerial vehicle (UAV 110) captured information into three-dimensional (3D) model, and wherein the extended reality device is configured to present the three- dimensional (3D) model of the unmanned aerial vehicle (UAV) captured information in the extended reality environment (¶¶0004, 005, 0008; ¶¶0022-0025 support 3-D model/format; ¶¶0052, 0068 at least).

Regarding claim 2, Kosseifi’s teaching, wherein the cellular network is one or more of a GSM network, 2G-network, 3G-network, 4G-network, and 5G-network (¶¶0030, 0035).

Regarding claim 3, Kosseifi’s teaching, wherein the remote server is configured to render the unmanned aerial vehicle (UAV) captured information in real-time into three- dimensional (3D) model by using high-end distributed computing via one or more graphical processing units (GUI) and/or central processing units (CPUs) - ¶0071 at least.

Regarding claim 4, Kosseifi’s teaching, wherein the remote server is implemented in a cloud computing infrastructure or at client premises (as illustrated in fig. 3; note also ¶0052).

Regarding claim 5, Kosseifi’s teaching, wherein the extended reality device is configured to present the three-dimensional (3D) model of the unmanned aerial vehicle (UAV) captured information in the extended reality environment in real-time (¶¶0023, 0052, 0068, 0070, 0079).

Regarding claim 6, Kosseifi’s teaching, wherein the cellular communication capabilities in the unmanned aerial vehicle (UAV) and/or the remote controller are provided by using an embedded subscriber identity module (eSIM) or a standard subscriber identity module (standard SIM; the DSL inherently includes an embedded subscriber identity module; ¶¶0035, 0065, 0073).

Regarding claim 7, Kosseifi’s teaching, wherein the remote controller functionalities of controlling the unmanned aerial vehicle (UAV) are performed by using the extended reality device having cellular communication capabilities (as per fig. 3), wherein the cellular communication capabilities are provided in the extended reality device by using an embedded subscriber identity module (eSIM) or a standard subscriber identity module (standard SIM) - ¶¶0035, 0065, 0073).

Regarding claim 8, Kosseifi’s teaching, wherein the unmanned aerial vehicle (UAV) further comprises: an imaging unit to capture one or more images and/or videos; one or more sensors provided to sense at least environmental information and/or unmanned aerial vehicle (UAV) parameters (¶¶0002, 0037); an embedded subscriber identity module (eSIM) or a standard subscriber identity module (standard SIM) – (the DSL inherently includes an embedded subscriber identity module; ¶¶0035, 0065, 0073); a transceiver configured to enable long range cellular communication capabilities by using the subscriber identity module (figs. 1, 3 at least support transceiver long-range cellular communication); and a processing unit configured to execute one or more instructions stored in a storage device to perform various unmanned aerial vehicle (UAV 110) functionalities (see figs. 1, 3 at least).

Regarding claim 9, Kosseifi’s teaching, wherein the remote server is configured to render in real-time the unmanned aerial vehicle (UAV) captured information into three- dimensional (3D) model by using computer aided design information of an asset (the data in Kosseifi is rendered [displayed] in a 3D format; ¶0025 at least).

Regarding claim 10, Kosseifi teaches a method comprising; transmitting, by a remote controller (within 160), control information over [a] cellular network (120) to an unmanned aerial vehicle (110), wherein the control information comprises at least information to optimize movement of the unmanned aerial vehicle and/or information to capture one or more areas of interest (coverage areas; ¶¶0002, 0005, 0019, 0025, 0026, 0042, 0047-0049 at least); capturing (the UAV may capture specific sensor data), by the unmanned aerial vehicle, images of one or more areas of interest in accordance to the control information provided by the remote controller over the cellular network (¶¶0002, 0037, 0086); transmitting, by the unmanned aerial vehicle, the captured images of one or more areas of interest to a cloud computing infrastructure (160) over the cellular network (120; see fig. 3 at least); rendering (displaying via 611 in fig. 6) in real-time (¶¶0023, 0052, 0068), by the cloud computing infrastructure, three-dimensional (3D) model of the images captured by the unmanned aerial vehicle by using distributed and parallel processing using a plurality of central processing units (CPUs) and/or graphical processing units GPUs (¶¶0004, 005, 0008; ¶¶0022-0025 support 3-D model/format; ¶¶0052, 0068 at least); and transmitting, by the cloud computing infrastructure, the rendered three- dimensional (3D) model to an extended reality device (display 611); and generating and displaying (via 611; fig. 6; ¶0086 at least) in real-time, by the extended reality device, extended reality based visual representation of the rendered three-dimensional (3D) model to a user (user 132 via device 130 in fig. 2; ¶¶0038 – 0040 at least).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONEL BEAULIEU whose telephone number is (571)272-6955. The examiner can normally be reached M-R 0430-1430.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONEL BEAULIEU/Primary Examiner, Art Unit 3663